IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


LARRY STURGIS,                        : No. 395 EAL 2014
                                      :
                     Petitioner       :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Commonwealth Court
            v.                        :
                                      :
                                      :
DEPARTMENT OF CORRECTIONS,            :
                                      :
                     Respondent       :


                                   ORDER


PER CURIAM

      AND NOW, this 18th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.